UN|TED STATES DlSTR|CT COURT

NilDDLE DlSTR|CT OF LOUIS|ANA

ADA|V| NlART|N

ClVll_ ACT|ON
VERSUS

18-1039-SDD-RLB
TlM HOOPER

RUL|NG

The Court has carefully considered the Coiri'i,t:ilaint,1 the record, the law applicable
to this action, and the Repon‘ and Recommendation2 of United States l\i'|agistrate Judge
Richard L. Bourgeoisl Jr. dated February 7, 2019, to Which an objection3 Was filed and
also reviewed

The Court hereby approves the Report and Recommendatr'on of the Nlagistrate
Judge and adopts it as the Court’s opinion herein.

ACC;ORD|NGLYl the Court declines the exercise of supplemental jurisdiction over
any potential state law claims, and this action is hereby DISMISSED, With prejudice, as
legally frivolous and for failure to state a claim upon which relief may be granted pursuant
to 28 U.S.C. §§ 1915(e) and 1915A.

Baton Rouge, Louisiana the€__éday of February 2019.

M@,A,M 04

SHELLY D. §Té,i( CHlEF DlSTR|CT JUDGE
NllDDLE DlSTR|CT OF LOU!S|ANA

 

‘ Rec, Doc` 1,
2 Rec. Doc. 4,
3 Rec. Doc. 5.

